government entities division release number release date legend org organization name org address department of the treasury internal_revenue_service te_ge eo examinations mc dal 0s commerce st may xx date address address form number tax_year ended december 20xx taxpayer_identification_number person to contact employee identification_number contact telephone number phone fax in reply refer to te_ge review staff last date for filing a petition with tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia august 20xx dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons you have failed to demonstrate that you ate operated exclusively for an exempt_purpose and that your net_income did not inure to the private benefit of individuals you operations of the co constitutes engaging in an activity not in furtherance of an exempt_purpose to an extent that is more than insubstantial based upon these reasons we are retroactively revoking your sec_501 tax exempt status effective for all years beginning on or after january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 u s_corporation income_tax return for the years ended december 20xx and for all years thereafter with the appropriate service_center immediately and by the due_date of form_1120 for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations attachment publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f explanation of items ee form 886-a name of taxpayer org years ended december 20xx december 20xx legend org organization name dir-1 director issues city city state stat ra-1 ra co-1 co-2 co-3 co-4 g companies whether the tax-exempt status of org under c be revoked brief explanation of facts org hereafter org’ is a state non-profit corporation domiciled at city state org organized exclusively for charitable purposes within the meaning of sec_501 org was recognized as exempt from federal_income_tax under sec_501 as an organization described in sec_501 by the internal_revenue_service in a letter dated july 19xx in that same letter the service also ruled org was reasonably expected to by a publicly_supported_organization described in sec_509 b a vi org’s primiary activity is to own and operate co-1 located in city the airports website states co-1 is the largest privately owned airport home to over aircraft state co-1 is located three miles northwest of city the airport is a small airfield with two runways org own sec_22 rental hangers which are combined together in two separate building and are owned and maintained by org all other hangers planes and buildings on the premises are individually owned and are not part of the organization org is under any obligation to maintain the privately owned hangers in a conversation with ra-1 of the co-1 the secretary treasurer of org stated the airport is used almost exclusively for general aviation purposes by aircraft based at the airport the airport operators estimated less than of the traffic was from transient aircraft in 20xx and 20xx the internal_revenue_service herein referred to as service conducted an examination of eo s form_990 for the tax period ending december 20xx but expanded the examination to include 20xx the examination also expanded to forms 990-t for the same tax years eo is either unable to or refuses to completely respond to the following document requests which raise questions arising from responses from previous document requests and which are relevant to eo’s exempt status eo-05 and dir-1 is one of the founders of org listed as director and ra-1 dir-1 is the secretary treasurer dir-1 also controls co-2 a taxable entity co-2 is a related_organization with respect to org by common officers and directors co-2 received payments from org for loans lent org to purchase the airport assets dir-1 and his wife ra-1 operate and control org dir-1 is co-1 is privately owned and operated by org the organization has two board members dir-1 and ra-1 who control org dir-1 and ra-1 are related individuals no governmental body was found to have any relation with org or its management and org receives no governmental support income received by org is primarily from rental revenue from the hangers license fees from airport property owners the organization also receives a small amount of revenue from interest and contributions income is expended for permanent improvements to the airport maintenance daily operations and payment on debt forms for the period ending december 20xx indicated the following explanation of items form 886-a name of taxpayer org years ended december 20xx december 20xx schedule or exhibit no - - - there was dollar_figure of mortgages and notes payable according to parts iv of the form_990 there was dollar_figure of other liabilities reported as long term_interest payable accrued negative amort according to part lv balance_sheet there was dollar_figure of interest_expense according to part i statement of function expenses line forms for the period ending december 20xx indicated the following - - - there was dollar_figure of mortgages and notes payable according to parts iv of the form_990 there was dollar_figure of other liabilities reported as long term_interest payable accrued negative amort according to part lv balance_sheet there was dollar_figure of interest_expense according to part il statement of function expenses line the following information documents were provided for our examination of this issue promissory note for loan payable to co-2 dated xx the principal_amount was for dollar_figure had an interest rate of principal will be paid in total on demand at the end of a period of time when the interest_paid principal equals the stated dollar_figure or on december 20xx as may be elected at the discretion of org inc at the end of the 3-year period the interest rate will be adjusted to offset any negative amortization and a new interest rate schedule will be established dir-1 signed the promissory note promissory note for loan payable to co-2 dated xx the principal_amount was for dollar_figure had an interest rate of principal will be paid in total on demand at the end of a period of time when the interest_paid principal equals the stated dollar_figure or on december 20xx as may be elected at the discretion of org inc at the end of the 3-year period the interest rate will be adjusted to offset any negative amortization and a new interest rate schedule will be established dir-1 signed the promissory note promissory note for loan payable to co-2 dated xx the principal_amount was for dollar_figure had an interest rate of principal will be paid in total on demand at the end of a period of time when the interest_paid principal equals the stated dollar_figure or on december 20xx as may be elected at the discretion of org inc at the end of the 3-year period the interest rate will be adjusted to offset any negative amortization and a new interest rate schedule will be established dir-1 signed the promissory note org’s form_990 included an attachment schedule mortgages schedule page part iv line 64b listed the amounts of loans outstanding of the following notes payable o s parties 20xx 20xx total payable to related 20xx 20xx form 886-a name of taxpayer org explanation of items ne years ended december 20xx december 20xx co-2 co-2 co-2 dir-1 dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figuredollar_figure note total payable to related parties include notes payable outstanding plus accrued negative amortization on interest on the notes payable the unpaid interest is added to the notes payable balance loan payments made by org per review of co-3 account records the following was paid to co-2 check date amount check date amount xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx sub total dollar_figure dollar_figure dollar_figure dollar_figure s dollar_figure dollar_figure dollar_figure s dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx sub total h h f h h f f h f f f h f f f f f f h f f o a e w d a t explanation of items schedule or exhibit no form 886-a name of taxpayer org years ended december 20xx december 20xx total 20xx 20xx co-2 dollar_figure per review of co-3 account records the following was paid to dir-1 xx xx xx xx xx xx xx xx xx xx xx xx dollar_figure s dollar_figure dollar_figure dollar_figure 3s s dollar_figure dollar_figure dollar_figure dollar_figure sub total total 20xx dollar_figureu s law xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx sub total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a name of taxpayer explanation of items sa years ended org december 20xx december 20xx sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest is not organized or operated for the benefit of thus it is necessary for an organization to establish it private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education primary purpose substantial nonexempt purpose in 326_us_279 the united_states supreme court stated that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes is necessary to focus on the purpose rather than the nature of in making the appropriate analysis it 71_tc_1067 b s w group inc the organization's activities v commissioner 70_tc_352 41_tc_719 see 263_us_578 69_tc_957 an organization whose activities constitute a trade_or_business or generate a profit may still be exempt provided that those activities accomplish an exempt_purpose sec_1_501_c_3_-1 income_tax regs b s w group inc v commissioner supra compare 244_f2d_803 9th cir with 216_fsupp_500 d n j however in 950_f2d_365 an organization's purposes may be inferred from its manner of operations its activities provide a useful indicia of the organization's purpose or purposes cir 19xx affg t c memo in b s w group inc v commissioner 70_tc_358 the court states that factors such as the particular manner in which an organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a forbidden predominant purpose kj's fund raisers v commissioner t c memo 19xx-424 affd 166_f3d_1200 2nd cir 19xx petitioner also operated for the substantial private benefit of kj's place and its owners a substantial nonexempt purpose thus characterizes its operation disqualifying it from exemption under sections form 886-a name of taxpayer org explanation of items ua years ended december 20xx december 20xx a and c citing better business bureau v united_states u s pincite copyright clearance center inc v commissioner t c pincite in 765_f2d_1387 cir affg tcmemo_1984_349 the court noted that church by mail inc ‘church’ paid twentieth century advertising agency ‘twentieth’ for services provided twentieth was owned and controlled by the two individuals who the tax_court had found it unnecessary to consider the reasonableness of payments ran church in addressing whether church operated made by the applicant to a business owned by its officers for a substantial non-exempt purpose the circuit_court of appeals in affirming the tax court's decision stated the critical inquiry is not whether particular contractual payments to a related for- profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church est of hawaii v commissioner t c pincite see also 743_f2d_148 3d cir courts must look to all objective indicia from which a corporate actor's intent may be discerned 666_f2d_1096 7th cir cert_denied 456_us_983 72_led_861 102_sct_2257 it is necessary and proper for the r s to survey all of the activities of an organization to determine whether a non-exempt purpose is furthered in 92_tc_1053 the court stated that when an organization operates for the benefit of private interests the organization by definition does not operate exclusively for exempt purposes prohibited private benefits may include an advantage profit fruit privilege gain or interest occasional economic benefits flowing to persons as an incidental consequence of an organization pursuing exempt charitable purposes will not generally constitute prohibited private benefits thus should the organization be shown to benefit private interests it will be deemed to further a nonexempt purpose under sec_1 c - d ii this nonexempt purpose will prevent the organization from operating primarily for exempt purposes absent a showing that no more than insubstantial part of its activities further private interests or any other nonexempt purposes in housing pioneers v commissioner 65_tcm_2191 xx aff'd 49_f3d_1395 9th cir 19xx amended 58_f3d_401 cir housing pioneers’ the tax_court concluded that an organization did not qualify as a sec_501 organization the organization could describe only a vague charitable function of surveying tenant needs inurement and private benefit in 92_tc_1053 the court addressed the operational_test and illuminates the difference between private benefit derived by private interests where such private benefit is adverse to exemption under sec_501 from inurement derived by insiders which also is adverse to exemption under sec_501 it states dollar_figure establish that it operates primarily in activities which accomplish exempt purposes petitioner must establish that no more than an insubstantial part of its activities does not further an exempt_purpose sec_1_501_c_3_-1 income_tax regs the presence of a single substantial nonexempt purpose destroys the exemption regardless of the number or importance of the exempt purposes 326_us_279 79_tc_793 form 886-a name of taxpayer org explanation of items ue ba years ended december 20xx december 20xx we have consistently recognized that while the prohibitions against private_inurement and private benefits share common and often overlapping elements 83_tc_20 75_tc_337 n 19xx the two are distinct requirements which must independently be satisfied 82_tc_973 aid to artisans inc v commissioner t c pincite nonetheless we have often observed that the prohibition against private_inurement of net_earnings appears redundant since the inurement of earnings to an interested person or insider would constitute the conferral of a benefit inconsistent with operating exclusively for an exempt_purpose western catholic church v commissioner t c n affd in an unpublished opinion 631_f2d_736 7th cir see also sec_1_501_c_3_-1 income_tax regs in other words when an organization permits its net_earnings to inure to the benefit of a private_shareholder_or_individual it transgresses the private_inurement prohibition and operates for a nonexempt private purpose the absence of private_inurement of earnings to the benefit of a private_shareholder_or_individual does not however establish that the organization is operated exclusively for exempt purposes therefore while the private_inurement prohibition may arguably be subsumed within the private benefit analysis of the operational_test the reverse is not true accordingly when the court concludes that no prohibited inurement of earnings exists it cannot stop there but must inquire further and determine whether a prohibited private benefit is conferred see aid to artisans inc v commissioner t c pincite 78_tc_280 in 75_tc_127 the court in examining the compensation arrangement of an insider noted that it is an established principle that the organization is entitled to pay reasonable_compensation to an insider but the burden of establishing the reasonableness of the compensation fell upon the organization in 412_f2d_1197 ct_cl cert den 397_us_1009 the court determined that the different arrangements between the organization and its founder such as payment of ten percent or gross revenues lending of money to him and his family payment of expenses on their behalf rental of property at inflated prices resulted in inurement a disguised distribution or benefit from the net_earnings the other payment in addition to salary is character of the payment is not changed by the fact that the recipient's salary if increased by the amount of the distribution or benefit would still have been reasonable the court rejected the reasonable_compensation defense it stated if in fact a loan or sec_4958 of the code effective date was added to the internal_revenue_code by the taxpayer bill of right sec_2 bill in p l enacted july 19xx in caracci v commissioner t c no the court noted with the enactment of sec_4958 however the issue whether the tax-exempt status of tax-exempt entities should be revoked now must be considered in the context of the ‘intermediate sanction’ provisions sanction regime was enacted in order to provide a less drastic deterrent to the misuse of a charity than revocation of that charity's exempt status the legislative_history explains that ‘the intermediate_sanctions for ‘excess benefit transactions’ may be imposed by the irs in lieu of or in addition to revocation of an organization's tax-exempt status ’ h rept supra pincite 19xx-3 c b pincite a footnote to this statement explains ‘in general the intermediate_sanctions are the sole sanction imposed in those cases in which the excess_benefit does not rise to a level where it calls into question whether on the whole the organization functions as a charitable or other tax-exempt organization’ id n 19xx-3 c b pincite although the imposition of sec_4958 excise_taxes as a the intermediate explanation of items form 886-a name of taxpayer org years ended december 20xx december 20xx se ee a result of an excess_benefit_transaction does not preclude revocation of the organization's tax- exempt status the legislative_history indicates that both a revocation and the imposition of intermediate_sanctions will be an unusual case emphasis added net_earnings may inure to the benefit of private individuals in ways other than by the actual distribution of dividends or payment of excessive_salaries 202_f2d_633 7th cir - reports and surveys furnished to members 182_f2d_551 6th cir - services to members 135_f2d_371 7th cir cert_denied 320_us_756 - reports and studies furnished 222_fsupp_151 e d wash - goods services and refreshments given that the benefit conveyed may be relatively small does not change the basic fact of inurement spokane motorcycle club v united_states supra in 71_tc_1067 aff'd in unpublished opinion 647_f2d_170 9th cir est of hawaii several for-profit est organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the non-profit as an instrument to further their for-profit purposes reasonable did not affect the court's conclusion consequently est of hawaii did not qualify as an organization described in sec_501 the fact that amounts paid to the for-profit organizations under the contracts were sec_501 of the code provides for exemption from federal_income_tax of civic leagues or organizations nor organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the income_tax regulations provides that an organization is operated exclusively for the primarily engaged in welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements sec_1_501_c_4_-1 of the regulations provides that an organization is not operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit taxpayer’s position unknown at this time government’s position the government's position is that org does not qualify for exemption under sec_501 c of the internal_revenue_code as it does not meet the operational_test the operational_test outlined in sec_1_501_c_3_-1 of the regulations states that an organization will not meet the operational_test if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose org activities does not appear to meet the definition of social welfare under sec_501 of the internal_revenue_code social welfare can also be considered a charitable activity under sec_1_501_c_3_-1 form 886-a name of taxpayer org explanation of items schedule or exhibit no years ended december 20xx december 20xx pertinent to this case we are specifically concerned whether the organization meets the compliance tests listed below e e e e operational_test charitable activity operational_test primary purpose substantial nonexempt purpose operational_test inurement private benefit effect on sec_4958 of the code primary purpose substantial nonexempt purpose the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 org's primiary activity is to own and operate co-1 located in city the airports website states co-1 is northwest of city the airport is a small airfield with two runways org own sec_22 rental hangers which are combined together in two separate building and are owned and maintained by org all other hangers planes and buildings on the premises are individually owned and are not part of the organization org is under any obligation to maintain the privately owned hangers state co-1 is located three miles dir-1 is one of the founders of org listed as director and ra-1 dir-1 is the secretary treasurer dir-1 also controls co-2 a taxable entity co-2 is a related_organization with respect to org by common officers and directors co-2 received payments from org for loans lent org to purchase the airport assets dir-1 and his wife ra-1 operate and control org dir-1 is no governmental body was found to have any relation with org or its management and org receives no governmental support income received by org is primarily from rental revenue from the hangers license fees from airport property owners the organization also receives a small amount of revenue from interest and contributions income is expended for permanent improvements to the airport maintenance daily operations and payment on debt the organization is carrying on a business with the general_public in operating an airport in a commercial manner is inherently an exempt activity an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code whether an organization has satisfied the operational_test is a question of fact see harding hospital inc supra the main reason why the organization does not qualify for exemption under c is it fails to operate for a charitable non-exempt purpose a manner similar to organizations operated for profit sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes the requirement an organization operate exclusively for charitable purposes is further amplified in sec_1_501_c_3_-1 of the regulations this section provides an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in the fundamental case or better business bureau of washington d c inc v united_states supra the court concluded the presence of a single nonexempt purpose if substantial in nature would preclude exemption regardless of the number of important of statutorily exempt purposes inurement and private benefit form 886-a name of taxpayer explanation of items schedule or exhibit no years ended org december 20xx december 20xx dir-1 controls org's operations and financial affairs he was a founding member of the organization and he makes decisions for org he also exerts substantial influence over the organization for purposes of the excess_benefits tax under sec_4958 of the code we have determined that the interest rate on the loans payable by org to dir-1 and co-2 a for- profit controlled by dir-1 were above market rate during 20xx and 20xx the interest rate paid_by org for the loans originated in 19xx was for the loan originated in 19xx which paid off in 20xx and for the loan originated in 20xx the interest rate on the loans originated in 19xx and 19xx both were originally and were adjusted yearly ranging between and year 19xx 19xx 19xx 19xx 19xx 19xx 19xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 19xx loan sec_12 19xx loan the application federal rate for long term loans originated in 19xx was originated in 19xx and originated in 20xx wa sec_4 since the rate were above market dir-1 is treated as having received an economic benefit form the organization equal to the amount of interest received that exceeded market_value see schedule below for a comparison of actual interest payments with those using the applicable_federal_rate co-4 note payable to co-2 dir-1 cost - actual vs current applicable_federal_rate afr co-2 origination december-xx january-xx february-xx march-xx april-xx may-xx june-xx july-xx august-xx september- date days o s 19xx actual aft int int act difference explanation of items schedule or exhibit no form 886-a name of taxpayer org xx october-xx november-xx december-xx co-2 origination december-xx january-xx february-xx march-xx april-xx may-xx june-xx july-xx august-xx september- xx october-xx november-xxx december-xx co-2 origination december-xx january-xx february-xx march-xx april-xx may-xx june-xx july-xx august-xx september- xx october-xx november-xx december-xx date days o s dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date days o s dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total co-2 20xx dir-1 origination december-xx january-xx february-xx date days o s years ended december 20xx december 20xx 19xx actual aft int int act difference 19xx actual aft int int act difference 19xx actual aft int int act difference dollar_figure dollar_figure form 886-a explanation of items schedule or exhibit no name of taxpayer org years ended december 20xx december 20xx march-xx april-xx may-xx june-xx july-xx august-xx september- xx october-xx november-xx december-xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dir-1 20xx total co-4 note payable to co-2 cost - actual vs current applicable_federal_rate afr co-2 origination december-xx january-xx february-xx march-xx april-xx may-xx june-xxx july-xx august-xx september- xx october-xx november-xx december-xx co-2 origination december-xx january-xx february-xx march-xx april-xx may-xx june-xx date days o s 19xx actual aft int int act difference dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date days o s 19xx actual aft int int act difference dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure explanation of items schedule or exhibit no form 886-a name of taxpayer org years ended december 20xx december 20xx july-xx august-xx september- xx october-xx november-xx december-xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date days o s 20xx actual aft int int act difference dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 19xx actual aft int int act difference co-2 origination december-xx january-xx february-xx march-xx april-xx may-xx june-xx july-xx august-xx september- xx october-xx november-xx december-xx dir-1 origination december-xx january-xx february-xx march-xx april-xx may-xx june-xx july-xx august-xx september- xx october-xx november-xx december-xx total co-2 20xx date days o s dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dir-1 20xx total form 886-a name of taxpayer org explanation of items schedule or exhibit no years ended december 20xx december 20xx the service has sufficient information to establish a pattern of control on the part of some insiders has resulted in continuing inurement to the insiders apart from the inurement concerns there continues to be primary purpose substantial nonexempt purpose and primary activity concerns which disqualify org from exemption government’s position based on the above we propose to revoke co-4 tax-exempt status this proposed revocation would become effective january 20xx any contributions to co-4 are no longer deductible as charitable_contributions any contributions to this organization by those who were in part responsible for or were aware of the activities or deficiencies on the part of the organization that gave rise to loss of exempt status will not be allowed as a deduction effective the date of revocation org will be required to file form_1120 for all tax years since 20xx inclusive conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked as of the fiscal_year ended december 20xx forms u s_corporation income_tax return should be obtained for the fiscal years december 20xx to the present if this proposed revocation becomes final appropriate state officials will be advised of the action in accordance with internal_revenue_code sec_6104 and applicable regulations the organization may re-apply for tax exemption under c or c as long as it can be determined their activities further their exempt_purpose
